DETAILED ACTION
	This Office action is in response to the RCE received May 3, 2022.
Claims 1-40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MITSUKURA et al (2011/0151195), PARK et al (2012/0181703), MCKEEVER et al (5,288,589) and IKEDA et al (2014/0255846) is withdrawn as the prior art fails to disclose the claimed ratio of (b1) to all of (b) being from 15% by mass to 60% by mass.
Claims 1, 12, 22, 24, 34, 40-42 are objected to because of the following informalities:  in the amendment the term “ethylene unsaturated group” is added, however the supported term in the specification is “ethylenic unsaturated group”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 36 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 36 recite the limitation " the photosensitive resin layer" in claims 14 and 36.  There is insufficient antecedent basis for this limitation in the claims 11 and 34 on which they depend.

Claims 22, 23, 25, 26, 28, 29, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 22 recites the broad recitation for the ratio of (b1) to all of (b) as 270 or more, and the claim also recites that the ratio of (b1) to all of (b) is 800 to 3000 higher up on the claim which is the narrower statement of the range/limitation and appears to be misplaced.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Each of claims 23, 25, 26, 28, 29, 31 and 32 have the identical issue.
Claims 1-9 and 11-42 appear to be allowable over the prior art of record upon correction of the 35 U.S.C. 112 issues and the minor informalities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
August 25, 2022